Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a
Objections
Claim 10 is objected to because of the following informalities: “indictor” is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 7-8, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim(s) 10, states that the “determining from the biometric data or the image data a portion of the stimulus that the test subject is viewing; and wherein the status indictor includes the portion of the stimulus” However, nothing in the disclosure appears to support this claim language anywhere, only in the claim itself.  

Further action is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20170011740) to (Gauci) in view of (US PGPUB: 20140198173) to (Willig) in view of (US PGPUB: 20140150002) to (Hough).
Regarding claim(s) 1, 9, Gauci teach a system communicatively couple, via the one or more communication interfaces a moderator system to a test subject device during a session; receive test subject image data, test subject audio data, and test subject data from the test subject device, the test subject image data, the test subject audio data, and the test subject data associated with the session; receive moderator image data and moderator audio data from a moderator system, the moderator image data and the moderator audio data associated with the session; generate a live stream based at least in part on the test subject image data, the test subject audio data, the moderator image data, and the moderator audio data; convert the test subject audio data and the moderator audio data into a first text-based transcript. receive moderator image data and moderator audio data from a moderator system, the moderator image data and the moderator audio data associated with the session; generate a live stream based at least in part on the test subject image data, the test subject audio data, the managing media streaming among end user devices in a video conferencing system and supplementing media streams using automatic transcription techniques. Media streams from all end user devices in a video conference or meeting may be recorded in real time. A transcript may be automatically generated for the recorded video conference).
Gauci teach One or more non-transitory computer-readable media having computer- executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations. (P. 16, 18, 21-23, 26, 45-47, 51, 67, 73-75)
Gauci fail to specifically teach send, via one or more communication interfaces and substantially simultaneously with live stream, session recording to a second client device associated with first client user.
Willig teach a video conferencing technique, wherein send, via one or more communication interfaces and substantially simultaneously with live stream, session recording to a second client device associated with first client user. (Willig P. 6, 78, depending upon when the different users join the conference the user can request recorded session to be transmitted to the requester user)

Gauci in view of Willig fail to specifically teach test subject sensor data. 
Hough teach test subject sensor data. (Hough P. 38, engagement level of subject using biometric data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig by test subject sensor data as taught by Hough in order to provide a system automatically modify the content based on engagement level.

Regarding claim 2, Gauci in view of Willig in view of Hough, teach the system, the test subject sensor data. the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to.
Hough further teach biometric data associated with the test subject, analyze the biometric data to determine a status indictor representative of a mood of test subject; and sending, status indicator, to moderator system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Hough by biometric data associated with the test subject, analyze the biometric data to determine a status indictor representative of a mood of test subject; and sending, status indicator, to moderator system as taught by Hough in order to provide a system automatically modify the content based on engagement level.

Regarding claim 5, Gauci in view of Willig in view of Hough, teach the system, the test subject sensor data. the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to.
Gauci further teach receive feedback associated with test subject responses from test subject device, and wherein session recording is based at least in part on feedback.
Gauci teach receive feedback associated with test subject responses from test subject device, and wherein session recording is based at least in part on feedback. (Gauci P. 49, 50, input devices for sensing presence sensitivity and commands to provide feedback from a user)




Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20170011740) to (Gauci) in view of (US PGPUB: 20140198173) to (Willig) in view of (US PGPUB: 20140150002) to (Hough) in view of (US PGPUB: 20160210602) to (Siddique)
Regarding claim(s) 3, 4, Gauci in view of Willig in view of Hough, teach the system, the test subject sensor data. the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to.
Gauci in view of Willig in view of Hough fail to teach associate status indictor with a portion of test subject image data representative of test subject, and wherein status indicator is at least one of an icon or a color and status indictor is incorporated into live stream.
Siddique teach associate status indictor with a portion of test subject image data representative of test subject, and wherein status indicator is at least one of an icon or a color and status indictor is incorporated into live stream. (Siddique P. 117, 156, 159, 199, 278, teach system where user can animate their mood using emoji like icons to express themselves while interacting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Hough by associate status indictor with a portion of test subject image data representative of test subject, and wherein status indicator is at least one of an icon or a color and status indictor is incorporated into live stream as taught by Siddique in order to provide an immersive real-time interaction.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20170011740) to (Gauci) in view of (US PGPUB: 20140198173) to (Willig) in view of (US PGPUB: 20140150002) to (Hough) in view of (US pat: 10834298) to (Koetter).
Regarding claim 14, Gauci in view of Willig in view of Hough, teach the method, the status indicators, display with the image data, the image data representing the test subject, the status indicators.
Gauci in view of Willig in view of Hough fails to specifically teach indicators are adjacent to or over a portion of image data.
Koetter teach indicators are adjacent to or over a portion of image data. (Koetter Col. 6, L.26-38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Hough by indicators are adjacent to or over a portion of image data as taught by Koetter in order to effectively display.


Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20170011740) to (Gauci) in view of (US PGPUB: 20140198173) to (Willig) in view of (US PGPUB 20180330736) to (Faulkner) in view of (US PGPUB: 20160210602) to (Siddique) in view of (US PGPUB: 20140150002) to (Hough)
Regarding claim(s) 15, Gauci teach providing a first video and audio stream from
managing media streaming among end user devices in a video conferencing system and supplementing media streams using automatic transcription techniques. Media streams from all end user devices in a video conference or meeting may be recorded in real time. A transcript may be automatically generated for the recorded video conference).
Gauci fail to specifically teach providing the session recording to a second client device, second client device associated with first client user and different than first client device, providing session recording to a third client device, third client device associated with a second client user and different than first client device and second client device.
Willig teach providing the session recording to a second client device, second client device associated with first client user and different than first client device, providing session recording to a third client device, third client device associated with a second client user and different than first client device and second client device. (Willig P. 6, 78, depending upon when the different users join the conference the user can request recorded session to be transmitted to the requester user)

Gauci in view of Willig fail to specifically teach receiving a comment associated with session recoding from third client device, and causing an alert to be output by second client device in response to reaching comment, alert associated with comment and session recording.
Faulkner teach receiving a comment associated with session recoding from third client device, and causing an alert to be output by second client device in response to reaching comment, alert associated with comment and session recording. (Faulkner P. 8, where participants leave a comment associated with conf. session, and a flag/tag is added to the transcript to mark the important event)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig by receiving a comment associated with session recoding from third client device, and causing an alert to be output by second client device in response to reaching comment, alert associated with comment and session recording as taught by Faulkner in order to provide virtual person to person reactions that would occur during a conference session to a speaker in a remote virtual conference setting.

Siddique teach generating a status indictor associated with a mood of subject based at least in part on video and audio stream. (Siddique P. 117, 156, 159, 199, 278, teach system where user can animate their mood using emoji like icons to express themselves while interacting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Faulkner by generating a status indictor associated with a mood of subject based at least in part on video and audio stream as taught by Siddique in order to provide an immersive real-time interaction.
Gauci in view of Willig in view of Faulkner in view of Siddique fail to specifically teach biometric data associated with subject.
Hough teach biometric data associated with subject. (Hough P. 38, engagement level of subject using biometric data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Faulkner in view of Siddique by biometric data associated with subject as taught by Hough in order to provide a system automatically modify the content based on engagement level.

Regarding claim(s) 16, Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough, teach the one or more computer-readable media, the comment.

Faulkner further teach comment includes an indication of at least a portion of the session recording. (Faulkner P. 8, where participants leave a comment associated with conf. session, and a flag/tag is added to the transcript to mark the important event)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Faulkner  in view of Siddique in view of Hough by comment includes an indication of at least a portion of the session recording as taught by Faulkner in order to provide virtual person to person reactions that would occur during a conference session to a speaker in a remote virtual conference setting.

Regarding claim 18, Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough, teach the one or more computer-readable media, having computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations to.
Hough further teach providing the status indictors to the moderator system. (Hough P. Fig. 1, P. 10, 14-17, 30, 39, 41, 52, 58, 62, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough by providing the status indictors to the .

Claim(s)20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 20170011740) to (Gauci) in view of (US PGPUB: 20140198173) to (Willig) in view of (US PGPUB 20180330736) to (Faulkner) in view of (US PGPUB: 20160210602) to (Siddique) in view of (US PGPUB: 20140150002) to (Hough) in view of (US PGPUB: 20160165284) to (Bargagni) in view of (US PGPUB: 20190068996) to (Ananthanarayanan).
Regarding claim(s) 20, Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough, teach the one or more computer-readable media, the biometric data.
Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough fail to teach biometric data includes heartrate data.
Bargagni teach biometric data includes heartrate data. (P. 12, 58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough by biometric data includes heartrate data as taught by Bargagni in order to provide more customizable content based on individual viewers.
Gauci in view of Willig in view of Faulkner in view of Siddique in view of Hough in view of Bargagni fail to teach biometric data includes brain activity data.
Ananthanarayanan teach biometric data includes brain activity data. (P. 150)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauci in view of Willig in view of 


Allowable Subject Matter
Claim(s) 6-8, 10-13, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 112 first paragraph rejections stated above.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.